Case 4:19-cv-04513 Document 1-2 Filed on 11/15/19 in TXSD Page 1 of 42

EXHIBIT B
Certified Document Number: 87512045 - Page | of 2

10/8/2019 3:13:08 PM

Case 4:19-cv-04513 Document 1-2 Filed on 11/15/19 in TXSD Matilge Burgess - District Clerk

2019-74071/ Court: 234 _ By:witt
Marilyn Burgess -Harris County District Clefk

Request for Issuance of Service
CASE NUMBER: CURRENT COURT:

 

 

 

 

Name(s) of Documents to be served: Plaintiff's Original Petition, Jury Demand and Request for Disclosure

FILE DATE: October 8, 2019

SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To Be Served):
Issue Service to: United Property& Casualty Insurance Company

Address of Service: 1999 Bryan Street, Suite 900

City, State & Zip: Dallas, Texas 75201

Issue Service to: Matthew Welch
Address of Service: 11542 Gold Nugget
City, State & Zip: College Station, Texas 77845

Agent (if applicable)
TYPE OF SERVICE/PROCESS TO BE ISSUED: (Check the proper Box)

 

 

xX] Citation (_] Citation by Posting [_] Citation by Publication [_] Citations Rule 106 Service
[_] Citation Scire Facias Newspaper

[_] Temporary Restraining Order [] Precept [_] Notice

[_] Protective Order

[-] Secretary of State Citation ($12.00) [_[] Capias (not an E-Issuance) [_] Attachment

L] Certiorari [-] Highway Commission ($12.00)

[-] Commissioner of Insurance ($12.00) [_[] Hague Convention ($16.00) [_] Garnishment
[_] Habeas Corpus L] tmjunction [_] Sequestration
[| Subpoena

[_] Other (Please Describe)

 

(See additional Forms for Post Judgment Service)

 

 

SERVICE BY (check ene):
[_] ATTORNEY PICK-UP (phone) [_] CONSTABLE
[_] MAIL to attorney at:

[_] CERTIFIED MAIL by District Clerk [_] E-Issuance by District Clerk (No Service Copy Fees Charged)
(Note:) CAPIAS is not an E-Issuance Option
><] CIVIL PROCESS SERVER - Authorized Person to Pick-up: LDM Process Service
Phone: (469) 291-5005

[ ] OTHER, dbullocka@cw ilsonlaw.com

 

 
Certified Document Number: 87512045 - Page 2 of 2

Issuance of See Requested By: Ree a Ramo Chadt, Wilsol Law Farm PELC 142

Bar # or ID: 24079587
Mailing Address: 455 East Medical Center, Suite 555, Webster, Texas 77598
Phone Number: 832-415-1432
Case 4:19. -CV-04513 Document 1-2 Filed on 11/15/19 in TXSD Page 4 of 42

OF, HARA
: "Se Bs
:@Q: ce *
rice ; =;
4 oO io;
< e . oP:

“ME .

0" : “gt

I, Marilyn Burgess, District Clerk of Harris
County, Texas certify that this is a true and
correct copy of the original record filed and or
recorded in my office, electronically or hard
copy, as it appears on this date.

Witness my official hand and seal of office
this November 13, 2019

 

Certified Document Number. 87512045 Total Pages: 2

 

AL §
Marilyn Burgess, DISTRICT CLERK
HARRIS COUNTY, TEXAS

In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hedistrictclerk.com
Case 4:19-cv-04513 Document 1-2 Filed on 11/15/19 in TXSD Page 5 of 42

Service of Process
Transmittal
10/17/2019

CT Log Number 536452494

©). CT Corporation

— *

TO: JOHN HENLEY
UPC Insurance (NASDAQ: UIHC}
800 2ND AVENUE SOUTH
SAINT PETERSBURG, FL 33701

RE: Process Served in Texas

FOR:

United Property & Casualty Insurance Company (Domestic State: FL}

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:

DOCUMENT(S} SERVED:

COURT/AGENCY:

NATURE OF ACTION:

ON WHOM PROCESS WAS SERVED:
DATE AND HOUR OF SERVICE:
JURISDICTION SERVED :

APPEARANCE OR ANSWER DUE:

ATTORNEY(S5) / SENDER(S):

ACTION ITEMS:

SIGNED:
ADDRESS:

For Questions:

ZHAO, D1 XIANG, Pltf. vs. UNITED PROPERTY i CASUALTY INSURANCE COMPANY, Dfts.
// To: United Property & Casualty Insurance Company

Citation, Petition, Attachment(s}

234th Judicial District Court Harris County, TX
Case # 201974071

Insurance Litigation

CT Corporation System, Dallas, TX

By Process Server on 10/17/2019 at 10:41
Texas

By 10:00 a.m. on the Monday next following the expiration of 20 days after you
were seryed this citation and petition

Chad T. Wilson

Chad T Wilson Law Firm PLLC

455 East Medical Center Blyd., Suite 555
Webster, TX 77598

832-415-1432

SOP Papers with Transmittal, via UPS Next Day Air , 12X212780118815634
Image SOP

Email Notification, Legal Department LAWSUIT@upcinsurance.com
Email Notification, Tracey Reed treed@upcinsurance.com

Email Notification, Gilbert Rodriguez grodriguez@upcinsurance.com

CT Corporation System
8020 Excelsior Dr Ste 200
Madison, WI 53717-1998

877-467-3525
5mallBusiness Team@wolterskluwer.com

Page 1 of 1/ CJ

Information displayed on this transmittal is for CT
Corporation's record keeping purposes only and is provided to
the recipient for quick reference, This information does not
canstitute a legal opinion as to the nature af action, the
amount of damages, the answer date, or any information
contained in the documents themselves. Recipient is
respansible far interpreting said dacuments and for taking
appropriate action, Signatures an certified mail receipts
confirm receipt of package only, not contents.
Case 4:19-cv-04513 Document 1-2 Filed on 11/15/19 in TXSD_ Page 6 of 42

CAUSE NO. 201874071

 

RECEIPT NO. c.o0 civ
st ateteres TR # 73683275
PLAINTEFF: gHA0, DI XIANG la The 234th
V5. Judicial District Coure
CEFSNDANT: UNITED PROPERTY & CASUALTY INSURANCE COMPANY ef Harris County, Texas

234TH DISTRICT COURT
Houston, TK
CITATION
THE STATE OF TEXAS
County of Harris

TO: UNITED PROPERTY & CASUALTY INSURANCE COMPANY {A FLORIDA INSURANCE
COMPANY) BY SERVING ITS REGISTERED AGENT

1999 BRYAN STREET DALLAS TX 75201

Attached is a copy of PLAINTIF INAL P FOR D1
This instrument was filed on the Eth day of October, 7019, in the above cited cause number

and court. The inatrument attached describes the claim against You.

YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
written answer with the Districe Clerk who issued this citation by 10:00 a.m on the Monday
next Enllowing the expiration of 20 days after you were served this citation and petition,
a default judgment may be taken against you.

TO OFFICER SERVING:

This citation waa issued on §9th day of October, 2019, under my hand and

seal of said Court.
ope Boe

MARILYN BURGESS, District Clark
Harris County, Texas
201 Caroline, Houston, Texas 77007

WILSON, CHAD TROY
455 EASP MEDICAL CENTER BLVD

 

SUITE 555 {P.0. Bon 4651, Houvaten, Texas 77210)
WEBSTER, TX 77598
Tel: (832) 415-1432 Generated By: WIMBLEY, TAHD MESHAE 1S1//11351266

Bar Ho,: 24079587

 

OFFICER/AUTHORIZED FERSON RETURN

 

 

Came to hand at o'elock M., on the day af +
Executed at (address) in
County at | otclock —OOM., on the day of ’
, by delivering to defendant, in porgon, a

 

true copy of this Citation together with the accompanying copy(ies) of the Petition

 

attached thereto and 1 endorsed on sald copy of the Citation the date of delivery.

 

 

 

 

 

To certify which I affix my hand officially this day af 1
FEE: §
af County, Texas
By
Aftftiant Deputy
On this day, . known TO ME te be the person whose

 

signature appesrs on Che foregoing return, personally appeared. After being by me duly swern,
hefshe stated that this citation was executed by him/her in the exact manner recited on whe
retucn.

SRORN TO AND SUASCRISED BEFORE ME, on this day of

 

Notary Public

W.ART.CEPA.@ *73683275"

 
Case 4:19-cv-04513 Document 1-2 Filed on 11/15/19 in TXSD_ Page 7 of 42

10/8/2049 3:13 PM

Marilyn Burgess - District Clark Haris Caunty
Envelope No. 37483787

By: Tahj Wimbley

Filed: 10/8/2019 3:13 PM

 

CAUSE NO.
DI XIANG ZHAO, § IN THE JUDICIAL COURT OF
§
Plaintiff. §
§
Vv, §
§ HARRIS COUNTY, TEXAS
UNITED PROPERTY & CASUALTY §
{INSURANCE COMPANY §
AND MATTHEW WELCH, §
§
§ DISTRICT COURT
Defendants.

 

PLAINTIFF’S ORIGINAL PETITION, JURY DEMAND,
AND REQUEST FOR DISCLOSURE

 

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, Di Xiang Zhao, (“Plaintiff”), and files Plaintiff's Original Petition, Jury
Demand, and Request for Disclosure, complaining of United Property & Casualty Insurance
Company (“UPC”) and Matthew Welch (“Welch”) (or collectively “Defendants”) and for cause of

action, Plaintiff respectfully shows the following:

DISCOVERY CONTROL PLAN
1. Plaintiff intends to conduct discovery under Level 3, Texas Rules of Civil Procedure 190.4
and 169.
PARTIES

2. Plaintiff, Di Xiang Zhao, resides in Harris County, Texas.
3. Defendant, United Property & Casualty Insurance Company, is a Florida insurance
company engaged in the business of insurance in the State of Texas. Plaintiff requests

service of citation upon United Property & Casualty Insurance Company through its

 

registered agent for service: 1999 Bryan Street, Suite 900, Dallas, Texas 75201. Plaintiff
Case 4:19-cv-04513 Document 1-2 Filed on 11/15/19 in TXSD_ Page 8 of 42

requests service at this time.

Defendant Matthew Welch is an individual resident of College Station, Texas. Welch may

be served with citation at the address listed with the Texas Department of Insurance: 11542

Gold Nugget, College Station, Texas 77945. Plaintiff requests service at this time.

JURISDICTION

The Court has jurisdiction over UPC because this Defendant engages in the business of

insurance in the State of Texas, and the causes of action arise out of UPC’s business

activities in the state, including those in Harris County, Texas, with reference to this

specific case.

The Court has jurisdiction over Welch because this Defendant engages in the business of

adjusting insurance claims in the State of Texas, and the causes of action arise out of this

Defendant’s business activities in the State of Texas, including those in Harris County,

Texas, with reference to this specific case.
VENUE

Venue is proper in Harris County, Texas because the insured property 1s located in Harris

County, Texas, and all or a substantial part of the events giving rise to this lawsuit occurred

in Harris County, Texas. TEX. CIV. PRAC. & REM. CODE § 15.032.

FACTS

Plaintiff asserts claims for fraud, breach of contract, violations of sections 541 and 542 of

the Texas Insurance Code, and violations of the Texas DTPA.

Plaintiff owns an United Property & Casualty Insurance Company homeowner’s insurance

policy, number UTD7541 2080242 (“the Policy”). At all relevant times, Plaintiff owned

the insured premises located at 15407 Sableton Crest Cypress, Texas 77429 (“the

2
Case 4:19-cv-04513 Document 1-2 Filed on 11/15/19 in TXSD Page 9 of 42

Property’).

UPC or its agent sold the Policy, insuring the Property, to Plaintiff. UPC or its agent
represented to Plaintiff that the Policy included wind and hailstorm coverage for damage

to Plaintiff's home, UPC has refused the full extent of that coverage currently owed to

Plaintiff.

On or about May 9, 2019, the Property sustained extensive damage resulting from a severe

storm that passed through the Cypress, Texas area.

In the aftermath of the wind and hailstorm, Plaintiff submitted a claim to UPC against the

Policy for damage to the Property. UPC assigned claim number 2019TX122428 to

Plaintiff's claim.

Plaintiff asked UPC to cover the cost of damage to the Property pursuant to the Policy.

Damaged areas of the property include, but are not limited to the roof, vents and flashings.

UPC assigned or hired Welch to adjust the claim.

a. Welch had a vested interest in undervaluing the claims assigned to him by UPC in
order to maintain his employment. The disparity in the number of damaged items
in his report compared to that of Plaintiff's Third-Party Adjuster’s is evidence of
fraud on the part of Welch. The valuation of damages that were included in Welch’s

report compared to Plaintiffs Third-Party Adjuster’s is also evidence of fraud on

the part of Welch.

b. Furthermore, Welch was aware of Plaintiff s deductible before visiting the Properly
to conduct the inspection. Welch had advanced knowledge of what amount of

damages he needed to find in order to either deny the claim or find the claim below

the deductible.
Case 4:19-cv-04513 Document 1-2 Filed on 11/15/19 in TXSD Page 10 of 42

19.

20.

21.

c, Welch made misrepresentations as to the amount of damage Plaintiff's Praperty
sustained as well as misrepresentations regarding how much tt would cost to repair
the damage to Plaintiff's Property.

d. Welch made further misrepresentations ta Plaintiff during his inspection. Welch
used his expertise to fabricate plausible explanations for why visible damage ta
Plaintiff's Property would not be covered under the policy. Such misrepresentations
include damage to the Property owing from wear and tear, damage from a previous
claim, and damage of a type not consistent with the type of claim that was made.

UPC, through its agents, namely Welch, conducted a substandard and improper inspection
and adjustment of the Property, which yielded grossly inaccurate and unrealistic
assessments of the cause, extent, and dollar amount of damage to the Property.

The initial adjustment of the claim occurred on or around May 22, 2019. Welch found that
there was na damage from a covered peril to the roof of the property.

After applicatian of the palicy deductible, Plaintiff was left without adequate recovery to
complete proper repairs an Plaintiff's home

To date, Plaintiff has received $0.00 for damage ta Plaintiff's Property. The damage to
Plaintiff's Property is currently estimated at $10,614.50.

Since due demand was made on August 1, 2019, UPC has not communicated that any
future settlements or payments would be forthcoming to pay for the entire loss covered
under the Policy, nor did it provide any explanation for failing to settle Plaintiff's claim
properly.

As stated above, Defendants failed to assess the claim tharaughly. Based upan Defendants’
grossly unreasonable, intentional, and reckless failure to investigate and adjusi the claim

4
Case 4:19-cv-04513 Document 1-2 Filed on 11/15/19 in TXSD Page 11 of 42

22.

24.

25.

26.

27.

properly, UPC failed to provide full coverage due under the Policy.

As a result of UPC’s failure to provide full coverage, along with UPC’s delay tactics to
avoid reasonable payment to Plaintiff, Plaintiff has suffered damages.

UPC failed to perform its contractual duties to Plaintiff under the terms of the Policy.
Specifically, UPC refused to pay the full proceeds of the Policy, although due demand was
made for an amount sufficient to cover repairs to the damaged Property, and all conditions
precedent to recover upon the Policy were accomplished by Plaintiff.

Defendants’ misrepresentations, unreasonable delays, and continued denials constitule a
breach of the statutory obligations under Chapters 541 and $42 of the Texas Insurance
Code. Thus, the breach of the statutory duties constitutes the foundation of a breach of the
insurance contract between UPC and Plaintiff.

Defendants’ conduct constitutes a viclation of the Texas Insurance Code, Unfair Settlement
Practices. TEX. INS. CODE §541.060(a){1}. Defendants have not attempted to settle
Plaintiff's claim in a fair manner, even though Defendants were aware of their liability to
Plaintiff under the Policy. Specifically, Defendants have failed to timely pay Plaintiff's
coverage due under the Policy.

Defendants’ conduct constitutes a violation of the Texas Insurance Code, Unfair Seitlement
Practices. TEX. INS. CODE §541.060f(a)(2)(A). Defendants failed to provide Plaintiff a
reasonable explanation for not making the tull payment under the terms of the Policy.
Defendants’ conduct constitutes a viclation of the Texas Insurance Codc, Unfair Settlement
Practices. TEX. INS. CODE §541.060(a)(4). Defendants refused to provide full coverage
due to Plaintiff under the terms of the Policy. Specifically, UPC, through its agents,
servants, and representatives, namely Welch, performed an outcome-oriented investigation

3
Case 4:19-cv-04513 Document 1-2 Filed on 11/15/19 in TXSD Page 12 of 42

28.

29.

30.

of Plainuffs claim, which resulted in a biased, unfair, and inequitable evaluation of
Plaintiff's losses on the Property.

Defendants’ conduct constitutes a vialation of the Texas Insurance Code, Prompt Payment
of Claims. TEX. INS. CODE §542.055. Defendants failed to reasonably accept or deny
Plaintiff's full claim within the statutorily mandated time after receiving all necessary
information.

Defendants’ conduct constitutes a violation of the Texas Insurance Code, Prompt Payment
of Claims. TEX. INS. CODE §542.056. Defendants failed to meet their obligations under
the Texas Insurance Code regarding limety payment of the claim. Specifically, Defendants
have delayed payment of Plaintiffs claim longer than allowed, and Plaintiff has not
received full payment for the claim.

Defendants’ wrongful acts and amissions forced Plaintiff lo retain the professional services

of the attorneys and law firm representing them with respect to these causes of actian.

CAUSES OF ACTION AGAINST DEFENDANT UNITED PROPERTY & CASUALTY

31.

32.

INSURANCE COMPANY

BREACH OF CONTRACT
All allegations above are incorporated herein.
UPC is liable to Plaintiff for intentional violations of the Texas Insurance Code, and
intentional breach of the common-law duty of good faith and fair dealing. It follows, then,
that the breach of the statutory duties constitutes the foundation of an intentional breach of

the insurance contract between UPC and Plaintiff.
Case 4:19-cv-04513 Document 1-2 Filed on 11/15/19 in TXSD_ Page 13 of 42

33.

34.

35.

36.

37.

38.

39.

UPC’s failure and/or refusal to pay adequate coverage as obligated under the terms of the
Policy, and under the laws of the State of Texas, constitutes a breach of the insurance
comtract with Plaintiff.

NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
UNFAIR SETTLEMENT PRACTICES

All allegations above are incorporated herein.

UPC’s conduct constitutes multiple violations of the Texas Insurance Code, Unfair
Settlement Practices. TEX. INS. CODE §541.060(a). All violations under this article are
actionable by TEX. INS. CODE §541.151.

UPC’s unfair settlement practice of misrepresenting to Plaintiff material facts relating to
coverape constitutes an unfair method of competition and a deceptive act or practice in the
business of insurance. TEX. INS. CODE §541.060(a)(1).

UPC’s unfair settlement practice of failing to attempt in good faith to make a prompt, fair,
and equitable settlement of the claim, even though liability under the Policy was reasonably
clear, constitutes an unfair method of competition and a deceptive act or practice in the
business of insurance. TEX. INS. CODE §541.060(a)(2)(A).

UPC’s unfair settlement practice of failing to provide Plaintiff a prompt and reasonable
explanation of the basis in the Policy, in relation to the facts or applicable law, for partial
denial of the claim, constitutes an unfair method of competition and a deceptive act or
practice in the business of insurance. TEX, INS. CODE §54] .060(a)(3).

UPC’s unfair setttement practice of failing within a reasonable time to affirm or deny
coverage of the claim to Plaintiff constitutes an unfair method of competition and a

deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(4).
Case 4:19-cv-04513 Document 1-2 Filed on 11/15/19 in TXSD_ Page 14 of 42

40.

41.

42.

43.

44.

45.

46.

47,

UPC’s unfair settlement practice of refusing to pay Plaintiff's claim without conducting a
reasonable investigation constitutes an unfair method of competition and a deceptive act or
practice in the business of insurance. TEX. INS. CODE §541.060(a)}(7).

NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
THE PROMPT PAYMENT OF CLAIMS

All allegations above are incorporated herein.
UPC’s conduct constitutes multiple violations of the Texas Insurance Code, Prompt
Payment of Claims. All violations made under this article are actionable by TEX. INS.
CODE §542.060.
UPC’s failure to notify Plaintiff in writing of its acceptance or rejection of the full claim
within the applicable time constraints constitutes a non-prompt payment in violation of
TEX. INS, CODE §542.056.
UPC’s delay in paying Plaintiff's claim following receipt of all items, statements, and
forms reasonably requested and required, for longer than the amount of time provided,
constilutes a non-prompt payment of the claim. TEX. INS. CODE §542.058.

BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING
All allegations above are incorporated herein.
UPC’s conduct constitutes a breach of the common-law duty of good faith and fair dealing
owed to an insured in insurance contracts.
UPC’s failure to adequaicly and reasonably investigate and evaluate Plaintiff's claim,
although, at that time, UPC knew or should have known by the exercise of reasonable
diligence that lability was reasonably clear, constitutes a breach of the duty of good faith

and fair dealing.
Case 4:19-cv-04513 Document 1-2 Filed on 11/15/19 in TXSD Page 15 of 42

48.

49.

DTPA VIOLATIONS

All allegations above are incorporated herein.

UPC’s conduct constitutes multiple violations of the Texas Deceptive Trade Practices Act

(“DTPA”), TEX. BUS. & COM. CODE 17.41-63. Plaintiff is a consumer of goods and

services provided by UPC pursuant to the DTPA. Plaintiffhas met all conditions precedent

to bringing this cause of action against UPC. Specifically, UPC’s violations of the DTPA

include, without limitation, the following matters:

A.

By its acts, omissions, failures, and conduct, UPC has violated sections 17.46(b)(2),
(5), (7), (9), (12), (20) and (24) of the DTPA. UPC’s violations include without
limitation, (1) unreasonable delays in the investigation, adjusiment, and resolution
of Plaintiff's claim, (2) failure to give Plaintiff the benefit of the doubt, and (3)
failure to pay for the proper repair of Plaintiff s property when liability has become
reasonably clear, which gives Plaintiff the right to recover under section
17.46(b)(2}.

UPC represented to Plaintiff that the Policy and UPC’s adjusting, and investigative
services had characteristics or benefits that they did not possess, which gives
Plaintiff the right to recover under section 17.46(b)(S) of the DTPA.

UPC also represented to Plaintiff that the Policy and UPC’s adjusting services were
of a particular standard, quality, or grade when ihey were of another, in violation
of section 17.46(b)(7) of the DTPA.

Furthermore, UPC advertised the Policy and adjusting services with the intent not

to sell them as advertised, in violation of section 17,46(b}(9) of the DTPA.
Case 4:19-cv-04513 Document 1-2 Filed on 11/15/19 in TXSD_ Page 16 of 42

50.

SI.

$2.

53.

UPC breached an express warranty that the damages caused by wind and hail would
be covered under the Policy. This breach entitles Plaintiff to recover under sections
17.46(b)(12) and (20) and 17.50(a){2) of the DTPA.

UPC’s actions are unconscionable in that UPC took advantage of Plaintiff's lack of
knowledge, ability, and experience to a grossly unfair degree. UPC’s
unconscionable conduct gives Plaintiff a right to relief under section 17.50(a){3) of
the DTPA; and

UPC’s conduct, acts, omissions, and failures, as described in this petition, are unfair
practices in the business of insurance in violation of section 17.50(a}(4) of the |

DTPA.

Each of the above-described acts, omissions, and failures of UPC is a producing cause of
Plaintiff's damages. All of the above-described acts, omissions, and failures were
committed “knowingly” and “intentionally,” as defined by the Texas Deceptive Trade

Practices Act.

FRAUD

Allallegations above are incorporated herein.

UPC is liable to Plaintiff for common-law fraud.

Each and every misrepresentation described above concemed material facts thal absent
such representations, Plaintiff would not have acted as Plaintiff did, and UPC knew its
representations were false or made recklessly without any knowledge of their truth as a

positive assertion.
Case 4:19-cv-04513 Document 1-2 Filed on 11/15/19 in TXSD_ Page 17 of 42

34.

$5.

56.

57,

58.

59.

60.

61.

UPC made the statements intending that Plaintiff act upon them. Plaintiff then acted in
reliance upon the statements, thereby causing Plaintiff to suffer injury constituting
common-law fraud.

CAUSES OF ACTION AGAINST DEFENDANT MATTHEW WELCH

NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
UNFAIR SETTLEMENT PRACTICES

All allegations above are incorporated herein.

Welch’s conduct constitutes multiple violations of the Texas Insurance Code, Unfair Claim
Settlement Practices Act. TEX. INS. CODE $541] .060(a).

Welch is individually liable for his unfair and deceptive acts, irrespective of the fact that
he was acting on behalf of UPC, because Welch ts a “person,” as defined by TEX. INS.
CODE §541.002(2).

Welch knowingly underestimated the amount of damage to the Property.
As such, Welch failed to adopt and implement reasonable standards for the investigation
of the claim arising under the Policy. TEX. INS. CODE §542.003{3).

Furthermore, Welch did not attempt in good faith to affect a fair, prompt, and equitable
settlement of the claim. TEX. INS. CODE §542.003(4).

Welch's unfair settlement practice of failing to provide Plaintiff a prompt and reasonable
explanation of the basis in the Policy, in relation to the facts or applicable law, for partial
denial of the claim, also constitutes an unfair method of competition and an unfair and
deceptive act or practice. TEX. INS. CODE §541 .060(a)(3).

Welch's unfair settlement practice of failing to attempt in good faith to make a prompt,

fair, and equitable settlement of the claim, even though lability under the Policy was
Case 4:19-cv-04513 Document 1-2 Filed on 11/15/19 in TXSD Page 18 of 42

62.

63.

reasonably clear, constitutes an unfair method of competition and a deceptive act or

practice in the business of insurance. TEX. INS. CODE §541.060(a)(2)(A).

DTPA VIOLATIONS

All allegations above are incorporated herein.

Welch’s conduct constitutes multiple violations of the Texas Deceptive Trade Practices

Act (“DTPA”), TEX. BUS. & COM. CODE 17.41-63. Plaintiff is a consumer of goods

and services provided by Welch pursuant to the DTPA. Plaintiff has met all conditions

precedent to bringing this cause of action against Welch. Specifically, Welch’s violations

of the DTPA include the following matlers:

A.

By this Defendant’s acts, omissions, failures, and conduct, Welch has violated
seclions 17.46(b)(2}, (5), and (7) of the DTPA. Welch’s violations include, (1)
failure to give Plaintiff the benefit of the doubt, and (2) failure to write up an
estimate reflecting the proper repair of Plaintiff's Property when Hiability has
become reasonably clear, which gives Plaintiff the right to recover under section
17.46(b)(2).

Welch represented to Plaintiff that the Policy and his adjusting and investigative
services had characteristics or benefits they did not possess, which gives Plaintiff
the right to recover under section 17.46(b)(5) of the DTPA.

Welch represented to Plaintiff that the Policy and his adjusting services were of a
particular standard, quality, or grade when they were of another, in violation of
section |7.46(b)(7) of the DTPA.

Welch’s actions are unconscionable in that Welch took advantage of Plaintiff's lack
of knowledge, ability, and experience to a grossly unfair degree. Welch’s

b2
Case 4:19-cv-04513 Document 1-2 Filed on 11/15/19 in TXSD Page 19 of 42

64.

65,

66.

unconscionable conduct gives Plaintiff a right to relief under section 17.50{a)(3) of
the DTPA; and

Welch's conduct, acts, omissions, and failures, as described in this petition, are
unfair practices in the business of insurance in violation of section 17.50(a)(4} of

the DTPA.

Each of Welch’s above-described acts, omissions, and failures is a producing cause of

Plaintiff's damages. Atl acts, omissions, and failures were committed “knowingly” and

“intentionally” by Welch, as defined by the Texas Deceptive Trade Practices Act. TEX.

BUS. & COM. CODE 17.45.

FRAUD

All allegations above are incorporated herein.

UPC assigned or hired Welch to adjust the claim.

a.

Cc,

Welch had a vested interest in undervaluing the claims assigned to him by UPC in
order to maintain his employment. The disparity in the number of damaged items
in his report compared to that of Plaintiff's Third-Party Adjuster’s is evidence of
fraud on the part of Welch. The valuation of damages that were included in Welch’s
report compared to Plaintiff's Third-Party Adjuster’s is also evidence of fraud on
the part of Welch.

Furthermore, Welch was aware of Plainiffs deductible before even visiting the
Property to conduct the inspection. Welch had advanced knowledge of what
amount of damages he needed to find in order to either deny the claim or find the
claim below the deductible.

Welch made misrepresentations as to the amount of damage Plaintiff's Property

>

13
Case 4:19-cv-04513 Document 1-2 Filed on 11/15/19 in TXSD_ Page 20 of 42

67.

68.

69.

70.

sustained as well as misrepresentations regarding how much it would cost to repair
the damage to Plaintiff's property.

Welch made further misrepresentations to Plaintiff during his inspection, Welch
used his expertise to fabricate plausible explanations for why visible damage to
Plaintiff's Property would not be covered under the policy. Such misrepresentations
include damage to the Property owing from wear and tear, damage from a previous
claim, and damage of a type not consistent with the type of claim that was made.

NEGLIGENCE

All allegations above are incorporated herein.

Welch was negligent in his actions with regard to his adjusting of Plaintiff's claim and

violated the standard of care for an insurance adjuster licensed in the state of Texas. Those

failures include one.or more of the following acts or omissions:

a.

b.

Failure to conduct a reasonable inspection;

Failure to include covered damage that would be discovered as a result of
reasonable inspection;

Failure to identify the proper cause and scope of the damage to Plaintiff's Property;
Failure to identify the cost of proper repairs to Plaintiff's Property; and

Failure to communicate to Plaintiff the reasons for specific determinations made

regarding the inclusion or exclusion of damage to Plaintiff's Property.

Welch’s acts and/or omissions constitute negligence. His conduct was therefore a

proximate cause of the damages sustained by Plaintiff.

At all relevant times, Welch was an agent or employee of Defendant UPC.
Case 4:19-cv-04513 Document 1-2 Filed on 11/15/19 in TXSD_ Page 21 of 42

71.

72.

73.

74.

75,

Welch’s unreasonable inspection was performed within the course and scope of his duties
with Defendant UPC. Therefore, UPC is also liable for the negligence of Welch through
the doctrine of respondeat superior.

GROSS NEGLIGENCE
All allegations above are incorporated herein.
Welch's actions or omissions constitute gross neghgence as defined in TEX. CIV. P. &
REM. CODE § 41.001 (11)(A) and (B):

a. Welch’s actions, when viewed objectively from the standpoint of the actor at the
time of their occurrence involves an extreme degree of tisk, considering the
probability and magnitude of potential harm to Plaintiff; and

b. Welch had actual, subjective awareness of the risk involved but nevertheless
proceeded with conscious indifference to the rights, safety, and/or welfare of
Plaintiffs.

Welch intentionally misrepresented the scope and amount of damages on the estimate
prepared for Plaintiffs’ Property on behalf of UPC. His estimate was to such an extreme
degree below what another licensed adjuster would have done in this situation (as
evidenced by the Third-Party Adjuster’s estimate); it was also in complete disregard for
the risk and harm Plaintiff wo uld suffer if the actual damages to the Property were allowed

to persist unrepaired.

KNOWLEDGE
Defendants made each of the acts described above, together and singularly, “knowingly,”

as defined in the Texas Insurance Code, and each was a producing cause of Plaintiff's

damages described herein.
Case 4:19-cv-04513 Document 1-2 Filed on 11/15/19 in TXSD Page 22 of 42

76.

77.

78.

79.

80.

Sl.

WAIVER AND ESTOPPEL
Defendants waived and are estopped from asserting any coverage defenses, conditions,
exclusions, or exceptions to coverage not contained in any reservation of rights letter to
Plaintiff.

DAMAGES

Since the claim was made, UPC has not properly compensated Plaintiff for all necessary
repairs made, which are covered under the Policy. This has caused undue hardship and
burden to Plaintiff. These damages are a direct result of Defendants’ mishandling of
Plaintiff's claim in violation of the laws set forth above.
Defendants made the above and other false representations to Plaintiff, either knowingly
or recklessly, as a positive assertion, without knowledge of the truth. Defendants made
these false misrepresentations with the intent that Plamtiff act in accordance with the
misrepresentations. Plaintiff then relied on these misrepresentations, including but not
limited to those regarding coverage and the cause and scope of damage. Plaintiff suffered
damages as a result.
Plaintiff would show that al) of the aforementioned acts, taken together or singularly,
constitute the producing causes of damages sustained. The acts, omissions, failures, and
conduct of Defendants have caused Plaintiff's damages, which include, without limitation,
costs for al] necessary repairs required to be made to Plaintiff's Property, and any
investigative and enginecring fees incurred.
For breach of contract, Plaintiffis entitled to regain the benefit of Plaintiff's bargain, which
is the amount of Plaintiff's claim, consequential damages, together with attorney’s fees.
The damage to Plaintiff's Property is currently estimated at $10,614.53.

16
Case 4:19-cv-04513 Document 1-2 Filed on 11/15/19 in TXSD_ Page 23 of 42

82.

83.

84.

85.

For noncompliance with the DTPA and Texas Insurance Code, Unfair Settlement Practices,
Plaintiff is entitled to actual damages, which include the loss of the benefits owed pursuant
to the Policy, court costs, and attorney’s fees. For knowing and intentional conduct of the
acts described above, Plaintiff asks for three (3) tunes Plaintiff's actual damages. TEX.
INS. CODE §541.152 and TEX. BUS. & COM. CODE 17.50(B)(1).

For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff 1s
entitled to the amount of Plaintiff's claim, plus an eighteen percent (18%) per annum
penalty on that claim, as damages, as well as pre-judgment interest and reasonable
attorney’s fees. TEX. INS. CODE §542.060.

For breach of the common-law duty of good faith and fair dealing, Plaintiff is entitled to
compensatory damages, including all forms of loss resulting from Defendants’ breach of
duty, such as additional costs, economic hardship, losses due to nonpayment of money
UPC owed, and exemplary damages.

Defendants’ breach of the common-law duty of good faith and fair dealing was committed
intentionally, with a conscious indifference to Plaintiff's rights and welfare, and with
“malice,” as that term is defined in Chapter 41 of the Texas Civil Practices and Remedies
Code. These violations are the type of conduct which the State of Texas protects Its citizens
against by the imposition of exemplary damages. Therefore, Plaintiff seeks the recovery
of exemplary damages in an amount determined by the finder of fact sufficient to punish
Defendants for their wrongtul conduct and to set an example to deter Defendants and others

from committing similar acts in the future.
Case 4:19-cv-04513 Document 1-2 Filed on 11/15/19 in TXSD Page 24 of 42

86.

87.

88.

89.

For fraud, Plaintiff is entitled to recover actual and exemplary damages for knowingly
fraudulent and malicious representations, along with attorney’s fees, interest, and court
casts.

For the prosecution and collection of this claim, Plaintiff has been compelled to engage the
services of the attomeys subscribed to this pleading. Therefore, under Chapter 38 of the
Texas Civil Practices and Remedies Code, sections 541 and S42 of the Texas Insurance
Code, and section 17.50 of the DTPA, Plaintiff is entitled to recover a sum for the
reasonable and necessary services of Plaintiff's attorneys in the preparation and trial of this
action, including any appeals to the Court of Appeals and/or the Supreme Court of Texas.
As required by Rule 47(b) of the Texas Rules of Civil Procedure, Plaintiff's counsel states
thal the damages sought are in an amount within the jurisdictional limits of this Court. As
required by Rule 47(c)(1) of the Texas Rules of Crvil Procedure, Plaintiff's counsel states that
Plaintiff seeks only monetary relief of $100,000 or less, including damages of any kind,
penalties, costs, expenses, pre-judgment interest, and attorney’s fecs. This statement fram
Plaintiffs counsel is made only for the purpose of compliance with Tex. R. Civ. P. 47, and
the amount in controversy does not exceed $75,000 at this time. Plaintiff also seeks pre-
judgment and post-judgment interest at the highest legal rate.

REQUESTS FOR DISCLOSURE

Under Texas Rules of Civil Procedure 190 and 194, Plaintiff requests that Defendants
disclose, within fifty (50) days from the date this request is served, the information or material

described in Rules 190.2(b)(6) and 194.2.
Case 4:19-cv-04513 Document 1-2 Filed on 11/15/19 in TXSD Page 25 of 42

JURY DEMAND

90. —— Plaintiff hereby requests a jury trial for all causes of action alleged herein, tried before a

jury consisting of citizens residing in Harris County, Texas. Plaintiff hereby tenders the

appropriate jury fee.

PRAYER

Plaintiff prays that Defendants, United Property & Casualty Insurance Company and
Matthew Welch, be cited and served to appear, and that upon trial hereof, Plaintiff, Di Xtang
Zhao, has and recovers from Defendants, United Property & Casualty Insurance Company and
Matthew Welch, such sums as would reasonably and justly compensate Plaintiff in accordance
with the rules of law and procedure, as to actual, consequential, and treble damages under the
Texas Insurance Code and Texas Deceptive Trade Practices Act, and all punitive, additional, and
exemplary damages, as may be found. In addition, Plaintiff requests the award of attorney's fees
for the trial and any appeal of this case, for all costs of Court expended on Plaintiff's behalf, for
pre-judgment and post-judgment interest as allowed by law; and for any other and further relief,
at law or in equity, to which Plaintiff, Di Xiang Zhan, may show Plaintiff is justly entitled.

Respectfully submitted,

CHAD T WILSON LAW FIRM PLLC

By: /s/ Chad T. Wilson

Chad T. Wilson

Bar No. 24079587

Amanda J. Fulton

Bar No, 24077283

455 East Medical Center Blvd., Suite $35
Webster, Texas 77598

Telephone: (832) 415-1432

Facsimile: (281) 940-2137
eservice@cwilsonlaw.com
Case 4:19-cv-04513 Document 1-2 Filed on 11/15/19 in TXSD_ Page 26 of 42

cwilson@cwilsonlaw.com
afulton@cwilsonlaw.com

ATTORNEYS FOR PLAINTIFF
Certified Document Number: 87647208 - Page | of 1

 

Case 4:19-cv-04513 Document 1-2 Filed on 11/15/19 in TXSD_ Page 27 of 42

MARILYN BURGESS

HARRIS COUNTY DISTRICT CLERK

Civil Process Pick-Up Form “

CAUSE NUMBER 2019-74071

ATY CIV. xX COURT 234

 

REQUESTING ATTORNEY/FIRM NOTIFICATION

* ATTORNEY: WILSON, CHAD PH: 832-415-1432
*CIVIL PROCESS SERVER: LDM PROCESS SERVICE BOX FOR PICK UP:

*PH: 469-291-5005

*PERSON NOTIFIED SVC READY:

 

 

 

 

* NOTIFIED BY:
*DATE:
Type of Service Document: Citation Tracking Number 73683275
Type of Service Document: Tracking Number “JO W841 Co \
Type of Service Document: Tracking Number
Type of Service Document: Tracking Number
Type of Service Document: Tracking Number
Type of Service Document: Tracking Number

Process papers prepared bys |. wiwbley

Date: 10/9/19

 

 

*Process papers released to: SEpo\ HolLesipeck.
13. 269-0403 OD

*(CONTACT NUMBER) uw” “\\ GRENAPURE)
Lisa Thomas

_ (PRINT NAME)
isa Thomas

*Process papers released by:

 

 

(SIGNATURE)

 

* Date: rolts , 2019 Time: AM /PM

RECORDER'S MEMORANDUM
This instrument is of poor quality
at the time of imaging

Entire document must be completed (do not change this document) Revised 1/3/2019

 
Case :4:9-Cv-04513 Document1-2 Filed on 11/15/19 in TXSD_ Page 28 of 42

OF, HARA
: "Se Bs
:@Q: ce *
rice ; =;
4 oO io;
< e . oP:

“ME .

0" : “gt

I, Marilyn Burgess, District Clerk of Harris
County, Texas certify that this is a true and
correct copy of the original record filed and or
recorded in my office, electronically or hard
copy, as it appears on this date.

Witness my official hand and seal of office
this November 13, 2019

 

Certified Document Number. 87647208 Total Pages: 1

 

AL §
Marilyn Burgess, DISTRICT CLERK
HARRIS COUNTY, TEXAS

In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hedistrictclerk.com
Case 4:19-cv-04513 Document 1-2 Filed on 11/15/19 in TXSD Page 29 of 42 soiotyo0te 12:08 PM

j Marilyn Burgess - District Clerk Harris County
i Envelope No. 37814838
By: bradley darnell

Filed 10/21/2019 12:03 PM

 

CAUSE WO. 201S7da 72

 

RECEIPT Nt, 0,00 ony
! REE nae TR 4 73603275
!
i FUATNTIFE: 2HAG, BI LAN Ta The 234th
vay Judisial District Couct
: ORFENDANT: UNITED PROPRRPY & CASUALTY INSUBANCH COMPANY ef Harris Consty, Texas

f24TH DISTRIC? COURT
Housten, FX
CIParicn
TSE S0ATE OF TRKAS
County of lsreris

. TO: UNITED PROPERTY & CASUALTY INSUHANCE COMPANY {A FLORTEA INSURANCE
i COMPANY) BY SERVING TTS REGISTERED AGENT
: 18S SRYEN STREET DALLAS TH T8253

Attached is a cnpy of PLAIN

  

REGINA

This instrument wae tiled on the Gbh day ch Oebobes, 2619, in the above cited cause number
and court. the ingtrument attached deserihea the claim against vou.

¥OU HAVE BEEN SUED, tou may employ an atiertey. FE yew or yeor atboreey do nuk File a
written answer with the Disteict Clerk who issued this citatian by LO:00 a.m on the Monday
next following the axptration of 20 deys after you were served thia citation and petition,
adefaclt judgment may be taxen against you.

To OFFICER SERVINGS

Faas citation wes issued on 3th day of October, 2019, under my hand and

geal of said Caurt,
SEs ned. Bunt

ee
issued #f request of: a AL ns MARILYN BURGESS, Dastrict Clerk
WILSON, CHAD TRaY mt

ie VE\ Harris County, texas
455 BAST MEDICAL CENTER 8L¥vo a) IAL {3 201 Caroline, Houston, Teas 77da2

caer ace ebeere y MAMIE are

SUITE 858 sogaa Soe “ey (P.G, Box #652, Howstor, Texas 17219} !
’ rin] — . wg . . . > :
Tel: (832) 425-1492 NOT Se enerates By: WIMBLEY, FART MESHAE 181/771351265

Bar Now! 24078587

 

OFPICER/AUTTEORIZED PERSOW RETURR
came co pend at LRP otetoex Fo, on the A aay of Stee , eet
Executed at (address! 1994 Pender Aa dev oleling ke in
atlas Bounty at (Or etolork Fe, onthe fT = af _etapier ,

Reet, py delivering ta jended properly $ casualty amvintetiertant, in parson, a

 

 

 

 

_true copy of this Citation together with the accompanying _ copyiias) of the Petition
attached therate and I endorsed on said copy of the Citation the date of delivery,
To certify which I affix my hand official iv thie day of ? ‘
ec
Sot
° FEE: so
4
a po : os uy, Tanag
a as . -
fiataoten. Fe Gttetan? tart 8-70 ay
oo 1 Agfiant DEpEty
pi .
= Te bais day, _ aot cite tr , known to me to be the person whoes
rb signature appeare an tha fo ag reborn, ohesousiLy” “appeared. After being by me duly sworn,
OO he/she stated thai this citation was execubed by him/nec in the exact manner ree.ted on the

return.

SKORN YO AND SUBSCRIERD SEPSKE HES or thie ZA day of

os meres Bat, Public
HEATHE? ©. BORK onary pas

Notary Public, Stete of Taxa.
Comm. Expires 05-7 2G ,

 

 

   
      

“INTC

 

 

Certified Docunent Nuinber:

 
Case :4:9-Cv-04513 Document1-2 Filed on 11/15/19 in TXSD_ Page 30 of 42

OF, HARA
: "Se Bs
:@Q: ce *
rice ; =;
4 oO io;
< e . oP:

“ME .

0" : “gt

I, Marilyn Burgess, District Clerk of Harris
County, Texas certify that this is a true and
correct copy of the original record filed and or
recorded in my office, electronically or hard
copy, as it appears on this date.

Witness my official hand and seal of office
this November 13, 2019

 

Certified Document Number. 87704388 Total Pages: 1

 

AL §
Marilyn Burgess, DISTRICT CLERK
HARRIS COUNTY, TEXAS

In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hedistrictclerk.com
Certified Document Number: 87952489 - Page Lf Sper r enmtn

Case 4:19-cv-04513 Document 1-2 Filed on 11/15/19 in TXSD_ Page 31 of 42

14/5/2019 6:08 PM

Marilyn Burgess - District Clerk Harris County
Envelope No. 38256508

By: bradley darnell

Filed: 11/5'2019 6:06 PM

CRUSE MOL Fe reday

RECEIPT BO,
RWaP arse Be E
FLAINT}RFRF: S880, Gb xPans
VS.
DELENDANT: YRITEL CROPEREY $ CASUALTY IMSUSANCE COMsANY

  

Le.
uo Hare. County, i
2307S LISTRICT COURT
Housiten, 2%

 

 

 

a

TAS

cy
Hi
4
a7

THE STATE OF TEXAS
County af Szrris

  

Sar WESH, MATCHRR
Pebde wel MUGGET COLLEGR SUAvi EM TURAL
Attached ia a tepy of Pies NTO

  

E ORIGIN Ae SRT ESON WURY DEMAND S8P Reb Sc? Gk Seo E Os RE

 

Thies angtewment was filed of Eha 36h dev as Galebse 2045, in: the ghovwe cata tauge number
@nd aayrt. The ingtriment athacten doscriy the claim sqainst you.

 

 

YOU HAVE BEES SURG, Yor may oaploy an attorcey, PE yom ai y atrorney do not file a
writien answer with the District Clerk whe issuet this citation by 10:03 a.m on the Moncey
next Tolbordag the exgiraiion af 20 clays afer wor nL nd

wou werw zerved this citarien and petition,
a default judgment may be taken against you.

To OPFIceh SERVING:

       

 

 
  

Thi Bian Waa daseudd on UL day af Ustoer, 2G25, under ny Rand anc
Beai af s6ic Court. t

ee ' id

OF ing Pte jee

“A “GS oo MARILYN BURGESS, District Clerk
\ eI Hetrks Teuaty, Vexns

i 201 Carcliss, Huston,

“* ¢ Y PLO. Box 4651, Houston, : 2G
Ga “pet. ty
ae NO a SGonerated bys NIMBLEY, TAWO MESHAB 381//11351256

  
  

    

OM, ONAL PROV
BAST MEPICAL CENTER BLVO
SUITE BES

   

Teds

 
 

PE

 

S Ro TURN

© occa Dut 7.

xecuted at andr: "AED Gale Bugg a Gig ES en PR
- eres — cemy MEAG orci Pic, co oe GE wn ve OC Tbe?
AF hy delavering te Ma tl { ba #id \ Jol. . ww. defendant, if person, a

THge dopy ai Ehis Citation together eifth the

 

 

 

accompanying | eopyites) of the Petitian
gtieeped tnerets snd Tt enuderasd an gehd capy af the Crcarion o ate o: delivesy.
Go gertafy wnich ro affin my hand officielliy this a.

Vibe 38 ere Gem AE

    

    

——_

SS,
peek Loe HE SCHOAS CR
ERP H- Bada”
known te me to Be tha person wncse
: Adler belipg iby de duly seer,
imfhar in the exact manner recited on the

   
 

  
   

irq “Tethys en $0
Tic was exacuted by

 

 

Heluen.
AWCRN TO Att EUPSCRIATD GEFORE we, cn this Gesrday or Ceewiba-- tel

>. ae

BOBBY JOE POWERS

K.hE SLUR? *74683267* My Notary {D £ ome

 

 

 
Case :4:9-Cv-04513 Document1-2 Filed on 11/15/19 in TXSD Page 32 of 42

OF, HARA
: "Se Bs
:@Q: ce *
rice ; =;
4 oO io;
< e . oP:

“ME .

0" : “gt

I, Marilyn Burgess, District Clerk of Harris
County, Texas certify that this is a true and
correct copy of the original record filed and or
recorded in my office, electronically or hard
copy, as it appears on this date.

Witness my official hand and seal of office
this November 13, 2019

 

Certified Document Number. 87952489 Total Pages: 1

 

AL §
Marilyn Burgess, DISTRICT CLERK
HARRIS COUNTY, TEXAS

In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hedistrictclerk.com
Case 4:19-cv-04513 Document1-2 Filed on 11/15/19 in TXSD Page 33 of 42 11/5/2019 9:48 AM

Marilyn Burgess - District Clerk Harris County
Envelope No. 38226111

By: bradley darnell

Filed: 11/5/2019 9:48 AM

CAUSE NO: 2019-74071

DI XIANG ZHAO IN THE DISTRICT COURT OF

VS. HARRIS COUNTY, TEXAS
UNITED PROPERTY & CASUALTY
INSURANCE COMPANY AND
MATTHEW WELCH

GOR 0GR UGR 0GR 0G 6G 6GR 9Gn OGD

234" JUDICIAL DISTRICT
DEFENDANT UNITED PROPERTY & CASUALTY INSURANCE COMPANY'S
ELECTION OF LEGAL RESPONSIBILITY UNDER SECTION 5424.006 OF
THE TEXAS INSURANCE CODE

TO THE HONORABLE JUDGE OF SAID COURT:
COMES NOW, Defendant UNITED PROPERTY & CASUALTY INSURANCE
COMPANY (“UPC”), and files its Election of Legal Responsibility Under Section 542A.006 of

the Texas Insurance Code (“Election”) as follows:

I.
RELEVANT BACKGROUND

l. Plaintiff DI XIANG ZHAO (“ZHAO” or “Plaintiff’) filed a claim with Defendant
UNITED PROPERTY & CASUALTY INSURANCE COMPANY (“UPC”), and claim number
2019TX122428 was adjusted by one or more individuals at UPC’s request, including Defendant
MATTHEW WELCH (“WELCH”). For purposes of this Election, WELCH is considered
UPC’s “agent” under Texas Insurance Code section 542.A.001, which defines the term “agent”
as an employee, agent, representative, or adjuster who performs any act on UPC’s behalf.

2. On October 8, 2019, Plaintiff filed this action on claim number 2019TX1 22428,

naming UPC and WELCH as Defendants.
Case 4:19-cv-04513 Document 1-2 Filed on 11/15/19 in TXSD Page 34 of 42

II.
ELECTION

3. Under section 542A.006(a) of the Texas Insurance Code, Defendant UNITED
PROPERTY & CASUALTY INSURANCE COMPANY hereby elects to accept legal
responsibility for whatever liability Defendant MATTHEW WELCH might have to Plaintiff for
his acts or omissions related to claim number 2019TX122428, and by this pleading, Plaintiff is
provided written notice of UPC’S Election.

Il.
DISMISSAL OF DEFENDANTS WITH PREJUDICE

4. Under section 542A .006(c) of the Texas Insurance Code and based on UNITED
PROPERTY & CASUALTY INSURANCE COMPANY’S Election, this Court ‘shall dismiss”
this action against MATTHEW WELCH with prejudice. Defendant UNITED PROPERTY &
CASUALTY INSURANCE COMPANY hereby requests the Court enter all such documents
necessary to effectuate this dismissal with prejudice, and accordingly files a proposed order
simultaneously herewith.

IV.
PRAYER

WHEREFORE, PREMISES CONSIDERED, Defendant UNITED PROPERTY &
CASUALTY INSURANCE COMPANY prays this Election be filed with the records of this
cause and that Defendant MATTHEW WELCH be dismissed from this action with prejudice as
mandated under Chapter 542A of the Texas Insurance Code, and for all other and further relief to
which the Court deems UNITED PROPERTY & CASUALTY INSURANCE COMPANY

entitled.
Case 4:19-cv-04513 Document 1-2 Filed on 11/15/19 in TXSD Page 35 of 42

Respectfully submitted,

LEWIS BRISBOIS BISGAARD & SMITH LLP

/s/ Sarah Smith

Sarah R. Smith

Texas Bar No: 24056346

Gene M. Baldonado

Texas Bar No. 24071065

24 Greenway Plaza, Suite 1400
Houston, Texas 77046

Phone: (713) 659-6767

Fax: (713) 759-6830

sarah smith@lewisbrisbois.com

 

 

ATTORNEYS FOR DEFENDANT UNITED
PROPERTY & CASUALTY INSURANCE
COMPANY

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the above pleading was served on all
counsel of record by electronic filing, certified mail, and/or facsimile on this 5th day of

November, 2019.

Chad T. Wilson

Amanda J. Fulton

CHAD T. WILSON LAW FIRM PLLC
455 East Medical Center Blvd., Suite 555
Webster, Texas 77598

Phone: (832) 415-1432

Fax: (281) 940-2137
cwilsonfaicwilsonlaw.com
atulton@cwilsonlaw.com
eservicefaicwilsonlaw.com
Attorneys for Plaintiff

 

 

 

Via Eservice

fsf Sarah R. Smith
Sarah R. Smith

 
Case 4:19-cv-04513 Document 1-2 Filed on 11/15/19 in TXSD_ Page 36 of 42

CAUSE NO: 2019-74071

DI XIANG ZHAO IN THE DISTRICT COURT OF

VS. HARRIS COUNTY, TEXAS
UNITED PROPERTY & CASUALTY
INSURANCE COMPANY AND
MATTHEW WELCH

GOR 0GR UGR 0GR 0G 6G 6GR 9Gn OGD

234™" JUDICIAL DISTRICT

ORDER OF DISMISSAL WITH PREJUDICE OF DEFENDANT MATTHEW WELCH

On this day, the Court considered the Election of Legal Responsibility Under Section
5424.006 of the Texas Insurance Code (the “Election”) filed by Defendant UNITED
PROPERTY & CASUALTY INSURANCE COMPANY. UNITED PROPERTY &
CASUALTY INSURANCE COMPANY has elected to accept legal responsibility in the manner
required under 542A.006 of the Texas Insurance Code.

It is therefore ORDERED, ADJUDGED, AND DECREED that all claims and causes of
action brought against Defendant MATTHEW WELCH in the above referenced cause are hereby
dismissed with prejudice to refiling of the same. Any and all relief sought against Defendant
MATTHEW WELCH not contained herein is hereby DENIED with prejudice.

It is further ORDERED that costs of court herein and any related claim or cause of action

brought against Defendant MATTHEW WELCH shall be borne by the party incurring same.

SIGNED this day of , 2019,

 

 

JUDGE PRESIDING

48 13-6297-3100.2
Case 4:19-cv-04513 Document 1-2 Filed on 11/15/19 in TXSD Page 37 of 42 11/11/2019 8.26 AM

Marilyn Burgess - District Clerk Harris County
Envelope No. 38375926

By: bradley darnell

Filed: 11/11/2019 8:26 AM

CAUSE NO: 2019-74071

DI XIANG ZHAO IN THE DISTRICT COURT OF

VS. HARRIS COUNTY, TEXAS
UNITED PROPERTY & CASUALTY
INSURANCE COMPANY AND
MATTHEW WELCH

GOR 0GR UGR 0GR 0G 6G 6GR 9Gn OGD

234™" JUDICIAL DISTRICT

DEFENDANT UNITED PROPERTY & CASUALTY INSURANCE COMPANY'S
ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION WITH
REQUEST FOR DISCLOSURES

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, UNITED PROPERTY & CASUALTY INSURANCE COMPANY,
Defendant in the above-entitled and numbered cause and files this, its Original Answer to
Plaintiff's Original Petition with Request for Disclosures and would respectfully show unto the

Court the following:

I.
GENERAL DENIAL

l. Defendant UNITED PROPERTY & CASUALTY INSURANCE COMPANY
(“UPC”) asserts a general denial as is authorized by Rule 92 of the Texas Rules of Civil
Procedure, and requests that Plaintiff be required to prove his charges and allegations against
UNITED PROPERTY & CASUALTY INSURANCE COMPANY by a preponderance of the
evidence as is required by the Constitution and law of the State of Texas.

II.
DEFENSES

2. Defendant UPC denies that the required conditions precedent were performed

and/or occurred.
Case 4:19-cv-04513 Document 1-2 Filed on 11/15/19 in TXSD_ Page 38 of 42

3. The damages allegedly sustained by Plaintiff may have been the result of actions
or omissions of individuals over whom UPC had no control, including but not limited to
Plaintiff, therefore, UPC is not liable to Plaintiff.

4. UPC issued a policy of insurance to DI XIANG ZHAO, and UPC adopts its terms,
conditions and exclusions as if copied in extenso.

5. The Policy does not cover wear and tear, marring, deterioration, mechanical
breakdown, latent defect, inherent vice or any quality in property that causes it to damage or
destroy itself.

6. The Policy requires direct, physical loss.

7. UPC is entitled to any credits or set-offs for prior payments by UPC or other third
parties.

8. To the extent that Plaintiff's damages are determined to be the result of a failure
by Plaintiff to take reasonable steps to mitigate the loss, those damages are not recoverable.

9. Plaintiff's extra-contractual claims alleging bad faith fail because a bona fide
controversy existed and continues to exist concerning Plaintiff’s entitlement, if any, to insurance
benefits.

10. To the extent that all statutory and policy requisites have not been satisfied, this
suit is premature.

11. Plaintiff's extra-contractual claims alleging bad faith fail because a finding of the
existence of coverage for Plaintiff's underlying insurance claim is necessary to establish any
basis for Plaintiff's extra-contractual, Insurance Code, and Deceptive Trade Practices Act claims.
Because Plaintiffs’ allegations are generally based on Defendant’s alleged failure to investigate

the clam and pay policy benefits, the existence of any applicable exclusions precludes Plaintiffs’
Case 4:19-cv-04513 Document 1-2 Filed on 11/15/19 in TXSD Page 39 of 42

extra-contractual, Insurance Code, and Deceptive Trade Practices Act claims.

Il.
REQUEST FOR DISCLOSURES

12. Pursuant to Rule 194, Plaintiff is requested to disclose the information or material

described in Rule 194.

IV.
PRAYER FOR RELIEF

WHEREFORE, PREMISES CONSIDERED, Defendant UNITED PROPERTY &
CASUALTY INSURANCE COMPANY, respectfully prays that Plaintiff DI XIANG ZHAO
take nothing by his suit, that Defendant recovers costs, and for such other and further relief, both

at law and in equity, to which Defendant may be justly entitled.

Respectfully Submitted,

LEWIS BRISBOIS BISGAARD & SMITH LLP

By: /s/ Sarah R. Smith
Sarah R. Smith
Texas State Bar No. 24056346
Gene M. Baldonado
Texas State Bar No. 24071065
24 Greenway Plaza, Suite 1400
Houston, Texas 77046
Telephone: 713.659.6767
Facsimile: 713.759.6830
sarah.smith‘@lewisbrisbois.com
gene. baldonado@lewisbrisbois.com

 

 

 

ATTORNEYS FOR DEFENDANT
UNITED PROPERTY & CASUALTY
INSURANCE COMPANY
Case 4:19-cv-04513 Document 1-2 Filed on 11/15/19 in TXSD_ Page 40 of 42

CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the above pleading has been forwarded

pursuant to the Texas Rules of Civil Procedure on this 1" day of November, 2019.

Chad T. Wilson Via eService
Amanda J. Fulton

Chad T. Wilson Law Firm PLLC

455 East Medical Center Blvd., Suite 555
Webster, Texas 77598

Phone: (832) 415-1432

Fax: (281) 940-2137
cwilsonfaicwilsonlaw.com
atulton@cwilsonlaw.com
eservice(@cwilsonlaw.com

Attorneys for Plaintiff

 

 

 

és/ Sarah R. Smith
Sarah R. Smith
11/13/2019

HCDistrictclerk.com ZHAO, DI XIANG vs. UNITED PROPERTY &

CASUALTY INSURANCE COMPANY

Cause: 201974071 CDI: 7 Court: 234
DOCUMENTS
Number Document
88024359 Defendant United Property & Casualty Insurance Company's Original Answer to Plaintiff's

87935653

‘= 87935654
87952489
87704388
87647208
87512044

‘> 87512045

https: Awww. hedistictclerk. com/edocs/public/Cas eDetailsPrinting. aspx?Ge tFxXv8 3p8+9S JXpDE asyP Q9BmWIPBwE byxX+X 16 Z4f/ WKl qq3zzDyqxBal...

Original Petition with Request for Disclosures

Defendant United Property & Casualty Insurance Company's Original Answer to Plaintiff's
Original Petition with Request for Disclosures

Defendant United Property & Casualty Insurance Company's Election of Legal
Responsibility Under Section 5424.006 of The Texas Insurance Code

Proposed Order of Dismissal with Prejudice of Defendant Matthew Welch
Citation

Citation

Civil Process Pick-Up Form

PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND, AND REQUEST FOR
DISCLOSURE

Request for issuance of service

Case 4:19-cv-04513 Docuntéise F120" Fihocbarriicl Peay Tih TEXSE Page 41 of 42

11/13/2019
Post Date Pgs
Jdgm
11/11/2019 4
11/11/2019
11/05/2019 3
11/05/2019 1
11/05/2019 1
10/21/2019 1
10/09/2019 1
10/08/2019 20
10/08/2019 2

14
Case 4:19-cv-04513 Documenti1-2 Filed on 11/15/19 in TXSD

Harris County Docket Sheet

Page 42 of 42

 

2019-74071

COURT: 234th

FILED DATE: 10/8/2019
CASE TYPE: Debt/Contract -Consumer/DTPA

 

 

 

ZHAO, DI XIANG

Attorney: WILSON, CHAD TROY

V5.

UNITED PROPERTY & CASUALTY INSURANCE COMPANY

Attorney: SMITH, SARAH RUSSELL

 

 

Docket Sheet Entries

 

 

Date

Comment

 

2019-74071
234

Page 1 of 1
11/13/2019 12:21:09 PM

 
